Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019 and 1/08/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20140196514A1, herein referred to as Hu.
Regarding Claim 1, Hu discloses a tool for hydroforming a workpiece (title), comprising: at least three movable tool segments which delimit a shaping cavity for accommodating and forming the workpiece, wherein, in a closed state of the tool, at least parts of the at least three movable tool segments fully form the shaping cavity (See annotated Fig. 3 below).

    PNG
    media_image1.png
    850
    764
    media_image1.png
    Greyscale


Regarding Claim 2, Hu discloses the tool according to claim 1, wherein, in the closed state of the tool, at least parts of the at least three movable tool segments fully form the shaping cavity such that, in an imaginary cross sectional plane, a closed encircling cavity outline is (See Fig. 3) (Encircle is defined as to surround. Therefore, given the broadest reasonable interpretation, a closed encircling cavity outline is formed by the at least three movable tool segments, thereby meeting the claimed limitation).

Regarding Claim 3, Hu discloses the tool according to claim 1, wherein, in the closed state of the tool, each of the at least three movable tool segments is in direct contact with two further movable tool segments (See annotated Fig. 3 above, each movable tool segment directly touches its 2 adjacent tool segments).

Regarding Claim 4, Hu discloses the tool according to claim 2, wherein, in the closed state of the tool, each of the at least three movable tool segments is in direct contact with two further movable tool segments (See annotated Fig. 3 above, each movable tool segment directly touches its 2 adjacent tool segments).

Regarding Claim 5, Hu discloses the tool according to claim 1, wherein the tool has four movable tool segments, and in the closed state of the tool, at least parts of the four movable tool segments fully form the shaping cavity (See annotated Fig. 3 above).

Regarding Claim 6, Hu discloses the tool according to claim 2, wherein the tool has four movable tool segments, and in the closed state of the tool, at least parts of the four movable tool segments fully form the shaping cavity (See annotated Fig. 3 above).

Regarding Claim 7, Hu discloses the tool according to claim 3, wherein the tool has four movable tool segments, and in the closed state of the tool, at least parts of the four movable tool segments fully form the shaping cavity (See annotated Fig. 3 above).

Regarding Claim 8, Hu discloses the tool according to claim 1, wherein the tool is designed such that, when a workpiece is being formed, there is no parting line between two movable tool segments in direct contact with the workpiece (See annotated Fig. 3 below).


    PNG
    media_image2.png
    775
    743
    media_image2.png
    Greyscale


Regarding Claim 9, Hu discloses the tool according to claim 1, wherein the tool is for producing a tubular structural component for a motor vehicle (See Fig. 7) (See Para. 4 & 87).

Regarding Claim 10, Hu discloses a method for forming a workpiece by hydroforming (title), the method comprising the acts of: supplying a tool comprising: at least three movable tool segments which delimit a shaping cavity for accommodating and forming the workpiece, wherein, in a closed state of the tool, at least parts of the at least three movable tool segments fully form the shaping cavity; supplying the workpiece which is to be formed (See annotated Fig. 3 above); and forming the workpiece in the tool using high internal fluid pressure (See Claim 1), wherein, during the forming operation, all of the at least three movable tool segments of the tool are in direct contact with the workpiece (See Fig. 3).

Regarding Claim 11, Hu discloses the method according to claim 10, wherein, in the closed state of the tool, the at least three movable tool segments form a closed encircling cavity outline (See Fig. 3) (Encircle is defined as to surround. Therefore, given the broadest reasonable interpretation, a closed encircling cavity outline is formed by the at least three movable tool segments, thereby meeting the claimed limitation).

Regarding Claim 12, Hu discloses the method according to claim 10, wherein in the closed state of the tool, the at least three movable tool segments form a cavity (See annotated Fig. 3 above), and in the closed state of the tool, at least parts of the workpiece are not in full contact with a surface of the cavity (See Fig. 3, element S).

Regarding Claim 13, Hu discloses the method according to claim 11, wherein in the closed state of the tool, the at least three movable tool segments form a cavity (See annotated Fig. 3 above), and in the closed state of the tool, at least parts of the workpiece are not in full contact with a surface of the cavity (See Fig. 3, element S).

Regarding Claim 14, Hu discloses the method according to claim 10, wherein in the closed state of the tool, in each case two directly adjacent tool segments define a parting line, and in the closed state of the tool, the workpiece is not in direct contact with the tool segments in a region of the parting lines (See annotated Fig. 3 below).


    PNG
    media_image2.png
    775
    743
    media_image2.png
    Greyscale


Regarding Claim 15, Hu discloses the method according to claim 11, wherein in the closed state of the tool, in each case two directly adjacent tool segments define a parting line, and in the closed state of the tool, the workpiece is not in direct contact with the tool segments in a region of the parting lines (See annotated Fig. 3 above).

Regarding Claim 16, Hu discloses the method according to claim 12, wherein in the closed state of the tool, in each case two directly adjacent tool segments define a parting line, and in the closed state of the tool, the workpiece is not in direct contact with the tool segments in a region of the parting lines (See annotated Fig. 3 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20150343519A1 – shows 4 tool segments.
US20130098129A1 – shows 4 tools segments and tubular members.
US6434990B1 – discloses hydroforming a hose with multiple tool segments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725